Citation Nr: 1607720	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.  

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for lymph node cancer.

4.  Entitlement to service connection for liver cancer.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  He died in December 2011.  The appellant, the Veteran's surviving spouse, has been substituted for the Veteran for the pending claims on appeal.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The RO in Philadelphia has jurisdiction of the appellant's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran's DD 214 provides that he served as a helicopter repairman with Vietnam service from March 1969 to March 1970.  Thus, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a).

During the appeal period, the appellant, as substituted for the Veteran, submitted a certificate of death that shows that the immediate cause of the Veteran's death was cancer of the esophagus.  At an October 2015 hearing before the undersigned Veterans Law Judge, the appellant submitted a revised certificate of death (Affidavit of Medical Amendment to Florida Certificate of Death) issued by a second physician.  She explained that the revised certificate was based on medical evidence unavailable at the time the initial certificate was issued.  The revised certificate provides that the immediate cause of the Veteran's death was cancer of the esophagus, due to (or as a consequence of) lung cancer, due to (or as a consequence of) Agent Orange exposure.  

The revised certificate of death raises the possibility that the Veteran's esophageal cancer and lung cancer were due to exposure to Agent Orange during active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board observes that although the Veteran underwent a VA examination during the pendency of this appeal, and an addendum was obtained after his death, no medical opinion as to the etiology of his cancers has been obtained.  




Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner to review copies of all relevant records from the Veteran's eFolders.  

Following a review of the relevant medical evidence in the eFolders and the medical history (including that set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's esophageal cancer, lung cancer, lymph node cancer or liver cancer were causally related to the Veteran's in-service exposure to Agent Orange.  The examiner should comment on the amended death certificate, dated September 26, 2013.

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




